Citation Nr: 0907980	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-41 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for right foot plantar fasciitis, with degenerative 
joint disease, and in excess of 10 percent for left foot 
plantar fasciitis, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to August 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a service connection for 
plantar fasciitis with degenerative joint disease of the 
first metatarsal phalangeal joint, with a noncompensable 
evaluation.  The RO subsequently issued a November 2004 
rating decision granting separate 10 percent evaluations for 
each foot under diagnostic code 5278, analogous to pes cavus, 
effective the day following separation from service.  In 
January 2007 the Board remanded the claims for additional 
development.

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Bilateral plantar fasciitis, with degenerative joint 
disease is manifested by limitation of dorsiflexion at ankle 
to right angle and marked tenderness under metatarsal heads, 
with X-ray evidence of degenerative joint disease of the 
metatarsophalangeal joint space. 


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for 
bilateral plantar fasciitis, with degenerative joint disease 
have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5278 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2003 and November 2005 and January 
2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
veteran voiced disagreement with the assigned initial rating 
in a notice of disagreement, no further duty to inform the 
veteran of the requirements of VCAA exists.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

As the Veteran has perfected an appeal as to the initial 
rating assigned for the  claimed disability, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West , 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in January 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in November 2005.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the Veteran in January 2007.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)
5284
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the 
foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008)

Factual Background and Analysis

The veteran's claim for service connection for his bilateral 
foot disorder was received on August 2, 2003.  Service 
connection for right and left foot plantar fasciitis, with 
degenerative joint disease was awarded, with an effective of 
August 2, 2003.  A noncompensable (0 percent) rating was 
initially awarded.  However, a November 2004 rating action 
awarded a separate 10 percent rating for each foot, effective 
August 2, 2003.  In making that award, the RO incorrectly 
applied Diagnostic Code 5278, making a separate 10 percent 
rating for each foot, while the Diagnostic Code awards a 10 
percent rating whether one or both feet are involved.  The 
correct rating should have been 10 percent for both feet 
combined.  However, because of the outcome in this case, that 
error has been corrected.

When service connection was awarded, the rating was based on 
service treatment records showing treatment for bilateral 
plantar fasciitis with degenerative joint disease in both 
great toes and in the right 5th toe, as well as the findings 
of the September 2003 VA fee-basis examination.  

A February 2003 private treatment record noted treatment for 
plantar fasciitis.  Additional private treatment records 
reflect treatment of the foot problems.  

During the September 2003 VA fee-basis examination. the 
Veteran complained of pain, stiffness and fatigue in both 
feet since August 2002.  Standing and walking caused the 
pain, although he also experienced pain at rest.  Non-weight 
bearing activities did not resolve the discomfort.  The 
functional impairment was described as great pain with weight 
bearing resulting in difficulty in walking and standing for 
extended periods of time.  The Veteran did not claim any loss 
of time at work due to this problem.  Objective examination 
of the feet revealed no signs of abnormal weight bearing.  
The Veteran did not require any orthotics/devices for his 
feet.  However, there was tenderness at the proximal plantar 
aspect, bilaterally.  There was no painful motion or edema.  
There was no disturbed circulation, no weakness, no atrophy 
of the muscles.  The veteran did have flat feet.  There was 
no valgus of the feet, no forefoot/midfoot misalignment, no 
signs of inward rotation of the feet, no medical tilting of 
the upper border on marked pronation, and no four-part foot 
dorsiflexion with the feet in eversion.  The Veteran did not 
have claw feet, and no varus deformity.  Dorsiflexion of the 
toes produced no pain.  He did not have hammertoes, and there 
was no hallux rigidus.  X-ray films of the left foot revealed 
degenerative joint disease at the first metatarsal-phalangeal 
joint, while films of the right foot were normal.  The 
diagnoses were: bilateral plantar fasciitis, flat feet, 
degenerative joint disease of the first metatarsal-phalangeal 
joint of the left foot.

In a July 2006 statement, G.A.P., M.D. noted that the Veteran 
was seen for right foot pain which increased significantly 
when he was active on the foot.  Objective examination 
revealed right foot tenderness in the medial aspect of the 
foot, without swelling edema, increased warmth, or other 
deformity.

In a February 2007 statement, the Veteran's wife described 
her observations of the pain the Veteran endured because of 
his foot problems.  

A.L.B., Jr., M.D. noted in a February 2007 statement that the 
Veteran had continued to suffer from bilateral plantar 
fasciitis without significant improvement for several years. 
In April 2007, the Veteran was afforded a VA medical 
examination of his feet.  He complained of progressively 
worse right foot pain without relief from oral medications.  
He described the pain as 8 out of 10 on a 10 point scale. 
Regarding his left foot, he indicated that the pain was not 
as bad as the right foot, with the pain being 5 out of 10.  
He also described stiffness in the right great toe, with 
pain, especially with weather change.  He required no 
assistive aids for walking.  He experienced no incapacitating 
episodes.  There was functional limitation in that he could 
only stand for an hour, and could walk more than 1/4 mile, but 
less than one mile before the pain set in.  On physical 
examination, the Veteran was noted to have poor propulsion.  
Range of motion studies revealed that the right ankle could 
dorsiflex to 20 degrees and plantar flex to 45 degrees, with 
pain on both movements.  There was additional loss of motion 
on repetitive use.  X-ray studies revealed bilateral 
narrowing of the metatarsophalangeal joint space.  Eburnation 
of the same was noted.  

In November 2007, the Veteran underwent a VA medical 
examination.  The physician noted that review of the records 
demonstrated chronic pain along the medial arch of both feet 
with prolonged standing and walking.  He had seen no 
improvement of the feet with conservative therapy.  The 
Veteran admitted to weakness, stiffness, swelling and 
fatigability along the medial arch of both feet.  He 
experienced pain along the medial arch and great toe area of 
both feet.  He denied inflammatory or flare-up type joint 
disease.  Shoe modifications and inserts had a poor outcome.  
He was able to perform daily activities with some discomfort 
and pain particularly with prolonged standing or walking.  

On objective examination, there was decreased range of motion 
along the metatarsophalangeal joint of both feet.  Normal 
range of motion  was noted to be 60-75 degrees, however, the 
Veteran exhibited 10-15 degrees at the level of the 
metatarsophalangeal joint of both feet.  In addition, he 
exhibited a flexible flat-foot and demonstrated a loss of the 
medial longitudinal arch upon weight bearing activities.  He 
exhibited a mild pronatory gait with prolonged standing or 
walking.  Resting calcaneal stance was approximately 4-5 
degrees of valgus and rested lateral to the Achilles tendon.  
In a December 2007 addendum, the physician noted that the 
veteran was able to dorsiflex the ankles to at least neutral 
(right angle) bilaterally.  There was no indication of a 
shortened plantar fascia bilaterally; however, the Veteran 
complained of pain under the metatarsal heads, bilaterally.  
The examiner described talipes cavus and equinus, and 
concluded that there was no causal relationship between the 
plantar fasciitis and the talipes cavus and equinus, 
bilaterally.

A review of the record reflects that the November 2007 VA 
medical examination was the most thorough.  The examiner 
noted that the veteran was able to dorsiflex the ankles to at 
least neutral (right angle) bilaterally.  There was no 
indication of a shortened plantar fascia bilaterally; 
however, the Veteran complained of pain under the metatarsal 
heads, bilaterally.  Resolving doubt in the Veteran's favor, 
bilateral plantar fasciitis causes impairment that meets the 
criteria for a 30 percent rating for bilateral pes cavus 
under Diagnostic Code 5278.  The criteria for a is not met at 
this time, as there is no evidence of marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, marked varus deformity, as would be 
required for a higher rating.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's foot pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  


ORDER

Entitlement to an initial rating of 30 percent for bilateral 
for plantar fasciitis, with degenerative joint disease is 
allowed, subject to the law and regulations governing the 
criteria for an award of monetary benefits.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


